DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 03/14/2022 has been entered.  In the Amendment claims 1, 6, 18, 21, 22 have been amended and new claim 24 has been added.  Claims 1-2, 5-7, 9-16, and 18-24 are currently pending for examination.
The amendments to claims 6 and 8 overcome the 112 rejection of the Non Final Rejection dated 12/14/2021.
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.   Independent claims 1, 21, and 22 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a patient" in line 2 and “a patient” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the second recitation of “a patient” refers to the first recitation.  For the purposes of examination the second occurrence of “a patient” will be interpreted as --the patient--
Regarding claim 24 the limitation “wherein the longitudinal (t) direction corresponds to a direction in which a patient slides up and down in bed” is indefinite as a patient may slide up and down in any direction.  For the purposes of examination this limitation will be interpreted as –wherein the longitudinal (y) direction corresponds to a vertical direction--.
Regarding claim 24 the limitation “wherein the lateral (x) direction corresponds to a direction in which a patient is turned in bed” is indefinite as a direction in which a patient is turned in bed may vary depending on need.  For the purposes of examination this limitation will be interpreted as --wherein the lateral (x) direction corresponds to a horizontal direction--.
Regarding claim 24, the claim is indefinite because various patients may slide up and down in bed and turn in bed in various directions and it is not clear which patient is being referenced  thus it is not clear which directions are being claimed.  For the purposes of examination the limitation will be interpreted as –wherein the longitudinal (y) direction corresponds to a vertical direction-- and --wherein the lateral (x) direction corresponds to a horizontal direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, 19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966) and in further view of Love (US 8791321).
Regarding claim 1, Regarding claim 1, Sigurjonsson discloses a medical dressing (20) (Figs. 1-4, col. 4 lines 36-49) for application to a contoured surface of a human body, said dressing having a central portion (32) and a surrounding border portion (34) and a lateral (x) direction and a longitudinal (y) direction (as shown in the annotated figure below):

    PNG
    media_image1.png
    313
    569
    media_image1.png
    Greyscale

wherein said dressing comprises: - a backing layer (22) (Col. 4, lines 36-38)  - an adhesive body contact layer (28, 36) (Col. 4, lines 54-57) , and - a pad (24) (col. 4, lines 52-54) arranged between said backing layer and said adhesive body contact layer to collectively define the central portion (see annotated Fig. 2 below); 

    PNG
    media_image2.png
    229
    679
    media_image2.png
    Greyscale




wherein said backing layer (22) and said adhesive body contact layer (28,36) extend beyond a periphery of said pad (24) to define said surrounding border portion (34) along the periphery of the pad (see annotated Fig. 2 above); said pad (24) being symmetric about a longitudinal center line  (line II-II shown in Fig. 1) and comprising a first lobed portion on one side of said longitudinal center line and a second lobed portion on the other side of said longitudinal center line (as shown in annotated Fig. 14 below). 


    PNG
    media_image3.png
    441
    635
    media_image3.png
    Greyscale


However, Sigurjonsson fails to disclose that the pad is a multi-layered pad comprising at least a first layer that has a higher affinity for liquid than a second layer.
Menday teaches an analogous pad (pads suitable for medical usage, [0002]; absorbent sleeve for leg for surgery, [0045]; incontinence pads, [0048], incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that is a multi-layered pad 12, 14 ,16, 18 (unitary structure 10 of laminated layers including  topsheet layer 12, absorbent layer 14, fabric layer16, backsheet layer 18, [0046]) comprising at least a first layer (14) that has a higher affinity for liquid than a second layer (12) [0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pad of  the medical dressing of Sigurjonsson such that it is a multi-layered pad comprising at least a first layer that has a higher affinity for liquid than a second layer, as taught by Menday, in order to provide an improved medical dressing that in applications where the article in in contact with the person’s skin, the topsheet remans dry allowing the liquid to pass through to the absorbent core (Menday, [0048]).
Sigurjonnson in view of Menday discloses the invention as described above and further discloses wherein said central portion has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (fabric layer 16 which forms part of the multi-layered pad that defines the central portion, is formed of two fabric layers 20 and 24 that each has a tensile strength higher along one longitudinal axis than the other, Menday [0069]; thus the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction).
Sigurjonsson in view of Menday discloses the invention as described above.  
Sigurjonsson in view of Menday does not disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Love teaches an analogous multi-layered pad (Fig. 1, col. 4, line 66 – col. 5, line 2) comprising at least a first layer that has a higher affinity for liquid than a second layer (col. 2, lines 7-17) that has a tensile strength at 25% in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (a tensile strength of the absorbent pad in the machine [longitudinal (y)] direction at 25% elongation is  in a range of about 35N/25mm to about 55N/25 mm, [0057]; about 55N can be considered to be 60N; a tensile strength of the absorbent pad in the cross [lateral (x)] direction at 25% elongation is in a range of about 20N/25 mm to about 40N/25 mm;, [0058]; about 20N/25 mm can be considered to be 15N/25 mm; as about 55N/25 mm in the machine [longitudinal (y)] direction can be considered to be about 60N/25 mm and as about 20N/55mm in the cross [lateral (x)] direction can be considered to be about 15N/25 mm, it follows that the tensile strength in the longitudinal (y) direction is at least 4 times higher than the tensile strength in the lateral (x) direction at 25% elongation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the central portion of the medical dressing of Sigurjonsson in view of Menday that has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as taught by Love, in order to provide an improved dressing that maintains skin dryness while preventing leakage allowing air circulation at the surface of the patient’s skin (Love, [0006]).
Sigurjonsson in view of Menday and in further view of Love disclose the invention as described above.
Sigurjonsson in view of Menday and in further view of Love do not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Although Sigurjonsson in view of Menday and in further view of Love do not expressly disclose wherein said central portion of the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction,
 as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification which provides the claimed range as an example and also provides in another example that the tensile strength in the longitudinal (y) direction may be at least 2.5 times higher than the tensile strength in the lateral (x) direction, Applicant’s specification, page 11, third and fourth paragraphs) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Regarding claim 5, Sigurjonsson in view of Menday and in further view of Love disclose the invention as discussed above and  further discloses that the adhesive body contact layer (skin adherent facing layer 28, 36) covers at least 60% of the pad.  (Sigurjonsson Figs. 2, 4, 10; col. 4, lines 50-58).
	Regarding claim 15, Sigurjonsson in view of Menday and in further view of Love disclose the invention as discussed above and further discloses for use in prevention of pressure ulcers (Love, col. 5, lines 16-19).
Regarding claim 19, Sigurjonsson in view of Menday and in further view of Love discloses the invention as discussed above and further discloses wherein said central portion has a tensile strength in the longitudinal (y) direction of at least 70 N per 50mm at an elongation of 25%, as measured by the test method ASTM D 882-12 (multi-layered layered pad of central portion has a tensile strength in the longitudinal (y) direction [machine direction] in the range of about 35 to 55 N/25 mm [which is equal to about 70 N to 110 N /50 mm] at an elongation of 25% and which falls in the range of at least 70/50 mm N as measured by the test method ASTM D 882- 12, Love, col 2 lines 7-17; col. 10, lines 28-36].
Regarding claim 23, Sigurjonsson in view of Menday and in further view of Love discloses the invention as described above and further discloses wherein said central portion has a tensile strength in the longitudinal (y) direction of at least 60 N per 50mm to about 110 N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12 (pad of central portion having a tensile strength in the longitudinal (y) direction [machine direction] in the range of about 35 to 55 N/25 mm [which is equal to about 70 N to 110 N /50 mm] at an elongation of 25% and which falls in the range of at least 60 N per 50 mm as measured by the test method ASTM D 882- 12; Love, col 2 lines 7-17; col. 10, lines 28-36).
 	Regarding claim 24, Sigurjonsson in view of Menday and in further view of Love discloses the invention as described above and further discloses wherein the longitudinal (y) direction corresponds to a direction in which a patient slides up and down in bed, wherein the lateral (x) direction corresponds to a direction in which a patient is turned in bed (the dressing as disclosed in the cited references is capable of being placed in any direction and thus is capable of this intended use; also Menday [0069], discloses a higher tensile strength along one longitudinal axis than the other which corresponds to longitudinal (y) and lateral (x) direcitons).
Claims 2 and 20 are rejected under 35 USC as being unpatentable over over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966)  in view of Love (US 8791321) and in further view of Uitenbroek (US 2003/0120243).  
Regarding claim 2, Sigurjonsson in view of Menday and in further view of Love disclose the invention as discussed above and further discloses a dry tensile strength  in the longitudinal (y) direction in the central portion of 35N/25 mm – 55N/25 mm (Love, col. 10, lines 28-36) which is equal to 70N/50mm-110N/50mm.
Sigurjonsson in view of Love does not disclose wherein said central portion has a wet tensile strength in the longitudinal (y) direction of at least 50 N per 50mm to about 84N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12.
Uitenbroek teaches an analogous dressing 20 (disposable diaper 20, [0035], Fig. 1) having an analogous border portion (area between edges 30 and core 28, Fig. 1) and an analogous central portion 28 (elastic absorbent core 28, [0036]) where said central portion has a wet tensile strength in the longitudinal (y) direction of at least 50 N per 50mm to about 84N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12 (Uitenbrook teaches a dressing that has a wet tensile strength that is at least 95% of the dry tensile strength, [0017]; thus it follows that as Sigurjonsson in view of Menday and in further view of Love discloses a dry tensile strength in the longitudinal (y) direction of, for example 70 N/50 mm at 25% elongation [Love, col. 10, lines 28-36] that 95% of that 70 N/50 mm value, a wet tensile strength would be  66.5 N/50mm and which value falls within the claimed range).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the central portion of the dressing of the combination of Sigurjonsson in view of Menday and in further view of Love has a wet tensile strength in the longitudinal (y) direction that is of at least 50 N per 50mm to about 84N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12, as taught by Uitenbroek, for the purpose of providing an improved medical dressing that prevents the dressing from falling apart when wet (Uitenbroek, [0014]).
Regarding claim 20, Sigurjonsson in view of Menday, in view of Love and in further view of Uitenbroek discloses the invention as described above and further discloses wherein said central portion has a wet tensile strength in the longitudinal (y) direction of at least 65 N per 50mm to about 84N per 50mm at an elongation of 25%, as measured by the test method ASTM D 882-12 (as described above with regard to claim 2, Sigurjonsson in view of Menday in view of Love discloses a dry tensile strength in the longitudinal (y) direction of, for example 70 N/50 and Uitenbroek teaches a wet tensile strength which is at least 95% of the dry tensile strength [given by Love as 70 N/50 mm value], which is 66.5 N/50mm and which value falls within the claimed range).
Claims 6 and 18 are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966)  in view of Love (US 8791321) and in further view of Fabo (US Patent No. 5,540,922).  
Regarding claim 6, the combination of Sigurjonsson in view of Menday and in further view of Love discloses the invention as claimed.
Sigurjonsson in view of Menday and in further view of Love fails to teach that the border portion has a tensile strength of between 3.5 and 10 N per 50mm at an elongation of 25%, as measured by ASTM D 8882-12.  
	Fabo teaches an analogous medical dressing (absorbent wound dressing (Fig. 1)) having a central portion (absorbent body (5)) and a border portion (border portion on either side of absorbent body (5) of Fig. 1) wherein the border portion includes a silicon gel and Fabo discloses the tensile strength of a silica gel test strip that can be used will lie within the range of 1-8N/10mm (Col 3, lines 26-33)  (which is equal to 5 N – 40 N/ 50mm) for the purpose of providing a dressing border portion which has a low surface tension and is form stable i.e. that is it retains its original form when handled normally  (col. 2, lines 36-58).   Thus Fabo teaches that a border portion has a tensile strength between 3.5 and 10 N per 50 mm 
as claimed.  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the border portion disclosed by the combination of Sigurjonsson and Love such that the border portion has a tensile strength between 3.5 N and 10 N as taught by Fabo to provide an improved medical dressing having a border portion that has a low surface tension and is form stable.  (Fabo, col. 2, lines 36-58).
Regarding claim 18, the combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach that the border portion has a tensile strength of between 4 and 6N per 50 mm at an elongation of 25%, as measured by ASTM D 8882-12.  
	Fabo teaches an analogous medical dressing (absorbent wound dressing (Fig. 1)) having a central portion (absorbent body (5)) and a border portion (border portion on either side of absorbent body (5) of Fig. 1) wherein the border portion includes a silicon gel and Fabo discloses the tensile strength of a silica gel test strip that can be used will lie within the range of 1-8N/10mm (Col 3, lines 26-33)  (which is equal to 5 N – 40 N/ 50mm) for the purpose of providing a dressing border portion which has a low surface tension and is form stable i.e. that is it retains its original form when handled normally  (col. 2, lines 36-58).   Thus Fabo teaches that a border portion has a tensile strength between 4 and 6N per 50 mm as claimed.  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the border portion disclosed by the combination of Sigurjonsson and Love such that the border portion has a tensile strength between 4 and 6 N as taught by Fabo to provide an improved medical dressing having a border portion that has a low surface tension and is form stable.  (Fabo, col. 2, lines 36-58).
Claim 7 is rejected under 35 USC 103 as being unpatentable over over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966)  in view of Love (US 8791321) and in further view of Bogart (US Patent 5,512,041).  
Regarding claim 7, the combination of Sigurjonsson in view of Menday and in further view of Love discloses the invention substantially as claimed, but fails to teach that the backing layer has a friction coefficient of less than 1.5 N, as measured by the test method ASTM D 1894-14.
	Bogart teaches (Fig. 1) an analogous medical dressing (50) having an analogous backing layer (Fig. 2; semi-occlusive film 54; Bogart, col. 3, lines 34-37); with pad (74) (Bogart, col. 5, lines 30-34), wherein the backing layer 54 (semi-occlusive film 54) has a coefficient of friction of less than 1.0  (specifically Bogart recites that preferably the coefficient of static friction is below 1.0 and the coefficient of kinetic friction is below 0.7  and that the semi-occlusive film 54 has a coefficient of static friction of about 0.48 and a coefficient of kinetic friction of about 0.41; Bogart col. 4. lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the backing layer 22 of the combination of Sigurjonsson in view of Menday and in further view of Love to have a friction coefficient of below 1.5 as taught by Bogart in order to provide an improved medical dressing with a backing layer that causes the shear forces developed upon rubbing the external face of the dressing against a surface to be lower so that the dressing will be less likely to be rubbed off.  (Bogart, col. 4, lines 39-49).
Claims 9 and 10 are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966)  in view of Love (US 9791321) and in further view of Jensen et al.  (US Patent 5,704,905).  
Regarding claim 9, the combination of Sigurjonsson in view of Menday and in further view of Love discloses the invention as described above.
Sigurjonsson in view of Menday and in further view of Love fails to disclose that the  border portion is substantially heart shaped such that said first and second lobed portions form part of the lobed upper sides of a heart shape, wherein said first and second lobed portions are separated by a forked portion which replaces the pointed lower part of a heart shape.  
Jensen teaches an analogous medical dressing (10) for application to a contoured surface of the human body (col. 3, lines 44-61), having an analogous border portion (annotated Fig. 1 below)  

    PNG
    media_image4.png
    388
    388
    media_image4.png
    Greyscale

that is substantially heart shaped (Fig. 1) such that the first 10a and second 10b lobed portions form part of the lobed upper sides of a heart shape (annotated Fig. 1), wherein the first 10a and second 10b lobed portions are separated by a forked portion (annotated Fig. 2 above) which replaces the pointed lower part of the heart shape (the dressing comprising a backing layer (12) and an adhesive body contact layer (11) having a relatively thick padded portion (11a) arranged in a central portion of the dressing, wherein the backing layer and the body contact layer extend beyond the periphery of the thick padded portion (11a) to define a border portion along the contour of the padded portion, the padded portion being symmetric about a longitudinal center line (15) and the dressing comprising a first lobed portion (10a) on one side of the longitudinal center line and a second lobed portion (10b) on the other side of the longitudinal center line, Jensen, Figs. 1, 2, 2A, 3 &4; col. 3, lines 44-54; 62-66; col. 4, lines 49-52; annotated Fig. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by the combination of Sigurjonsson/Menday/ Love such that the first and second lobed portions form part of the lobed upper sides of a heart shape and are separated by a forked portion which replaces the pointed lower part of a heart shape as taught by Jensen for the purpose of forming a dressing suitable for sacral placement.  (Jensen, col 3, lines 44-61).
Regarding claim 10, the combination of Sigurjonsson in view of Menday and in further view of Love discloses the invention as described above.
Sigurjonsson in view of Menday and in further view of Love fails to disclose the pad is divided by a lateral center line into an upper pad region with an upper lateral edge, and a lower pad region with a lower lateral edge, wherein the width, xi, of said lower lateral edge of said pad is between 10 and 40% of the maximum width, x2, of said pad in the lateral (x) direction.
Jensen teaches an analogous heart shaped medical dressing (10) for application to a contoured surface of the human body (col. 3, lines 44-61), having an pad 11a that is heart shaped (relatively thick padded portion (11a)), the pad being divided by a lateral center line (see annotated Fig. 1 below) 

    PNG
    media_image5.png
    384
    386
    media_image5.png
    Greyscale


into an upper pad region with an upper lateral edge (annotated Fig. 1) , and a lower pad region with a lower lateral edge (annotated Fig. 1), wherein the width, xi, of said lower lateral edge of said pad (see annotated Fig.1 above) is between 10 and 40% of the maximum width, x2, of said pad in the lateral (x) extension (see annotated Fig. 1; as extrapolated from annotated Fig. 1 of Jensen, width xi is approximately 25% of width x2 in the lateral direction).
  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by the combination of Sigurjonsson/Meday/Love to provide a heart shaped pad with a lower lateral region of the pad with a width xi that is between 10 and 40% of the maximum width x2 of the pad in the lateral extension as taught by Jensen to provide for proper placement of the pad on the sacral region just below the coccyx.  (Jensen, col. 3, lines 44-61).
Claims 11-14 are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966)  in view of Love (US 9791321) and in further view of Conte (US Patent 5,772,623).  
Regarding claim 11, the combination of Sigurjonsson in view of Menday and in further view of  Love discloses the invention as described above.
Sigurjonsson in view of Menday and in further view of Love fails disclose the dressing comprises at least one gripping tab; wherein said gripping tab is coplanar with and projects outwardly from the border portion of one of said lobed portions.  
Conte in an embodiment of Figs. 3-5 teaches an analogous dressing (10) having a border portion defined along a contour of a pad (16) (cotton wound covering pad (16)), an adhesive body contact layer (12) (lower skin contacting surface (12) coated with adhesive 15) and at least one analogous lobe (Fig. 4; lobe is defined as a curved projection, merriamwebster.com; each end of the bandage is curved and projects from the center and is thus a lobe) and at least one gripping tab (tab 22, 48) that  is coplanar with and projects outwardly from the border portion of one of the lobed portions (Fig. 4; col. 3 line 50 – col. 4, line 17).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify at least one of said lobe portions of the dressing taught by the combination of Sigurjonsson/Menday/Love to include at least one gripping tab as taught by Conte to provide a mechanism to effectively remove the bandage without having to pry between the skin and the bandages lower surface thereby preventing risk of further injury or irritation to the patient.  (Conte, col. 1, line 64 to col. 2, line 8).  
Regarding claim 12, the combination of Sigurjonsson in view of Menday, in view of Love and in further view of Conte discloses the invention as discussed above and further discloses the gripping tab is a first gripping tab (Conte, col. 3, lines 8-17).
Sigurjonsson in view of Menday, in view of Love and in further of Conte does not discloses a second gripping tab that is coplanar with and projects outwardly from said second lobed portion. 
 Conte in another embodiment of Fig. 1 teaches an analogous dressing 10 with analogous lobes (corners of dressing 10) and a second gripping tab (a second of four tab portions 22 of Fig. 1) that is coplanar with and projects outwardly from a second analogous lobed portion (corner, Fig. 1, Conte. Col. 1, lines 63-65). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to add an additional gripping tab to a second lobed portion of the dressing of Sigurjonsson/Menday/Love/Conte, as taught by Conte in an embodiment of Fig. 1, in order to provide an improved dressing that provides for ease of removal on different portions of the dressing.  
Regarding claim 13, the combination of Sigurjonsson in view of Menday, in view of Love and in further view of Conte discloses the invention as discussed above.  The combination of Sigurjonsson in view of Menday, in view of Love and in further view of Conte further discloses the dressing is divided by a lateral center line into an upper region and a lower region, said gripping tab(s) being arranged in said upper region of said dressing (Conte discloses in Fig. 1 annotated below a dressing divided by a lateral center line and gripping tabs [tab portions 22] which are arranged in an upper region and a lower region of the dressing). 


    PNG
    media_image6.png
    320
    461
    media_image6.png
    Greyscale


As gripping tabs (tab portions 22) are arranged on all edges of the dressing 10, they are arranged in the upper region of the dressing (as well as the lower region of the dressing) when the dressing is divided by a lateral center line.  Thus it follows that gripping tabs arranged on all the edges of the lobes of Sigurjonsson would also be arranged in the upper (as well as the lower region of the dressing).
Regarding claim 14, the combination of Sigurjonsson in view of Menday, in view of Love and in further view of Conte discloses the invention as discussed above further discloses the wherein the distance between the outer perimeters of said first and second gripping tabs, respectively, is larger than the largest extension of the remaining part of said dressing in the lateral (x) direction (tab portions 22 of Conte are pivoted outwardly [Fig. 1A], thus the distance between the outer perimeters of the first and second gripping tabs, is larger than the largest extension of the remaining part of the dressing in the lateral (x) direction; the remaining part having tab portions 22 pivoted inwardly about axis A-A toward cotton wound covering pad (16); Conte, col. 3, lines 4-7; Fig.1).  
Claim 16 is rejected under 35 USC 103 as being unpatentable over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966) , in view of Love (US 9791321) and in further view of Tucker (US Publication 2006/0260974).  
The combination of Sigurjonsson in view of Menday and in further view of Love discloses the invention as described above.
Sigurjonsson in view of Menday and in further view of Love but fails to teach a kit comprising the dressing and at least one dressing suitable for the application onto a heel.
Tucker teaches a kit comprising blister inhibiting coverings to accommodate heels as well as other flat skin areas and bony prominences  (Tucker teaches blister coverings including a layer of tape 66 affixed to a foam treatment layer 68, Tucker, [0026]) configured in different sizes and shapes to accommodate heels as well as other flat skin areas and bony prominences (Tucker [0020]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the dressing taught by the combination of Sigurjonsson/Menday/Love in a kit including at least one dressing suitable for application onto a heel as taught by Tucker for the purpose of treating or preventing wounds on multiple body parts.  
Claim 21 is are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Menday (US 2003/0082966) and in further view of Love (US 9791321).
Regarding claim 21, Sigurjonsson discloses a medical dressing (20) (Figs. 1-4, col. 4 lines 36-49) for application to a contoured surface of a human body (col. 4, lines 27-30) , said dressing having a central portion (32) and a surrounding border portion (34) and a lateral (x) and a longitudinal (y) extension (as shown in the annotated figure 1 above) wherein said dressing comprises: - a backing layer (22) (Col. 4, lines 36-38)  - an adhesive body contact layer (28, 36) (Col. 4, lines 54-57) , and - a pad (24) (col. 4, lines 52-54) arranged between said backing layer and said body contact layer; wherein said backing layer 22 and said body contact layer 28,36 extend beyond the periphery of said pad 24 to define said border portion 34 along the contour of said pad (Figs. 1 & 2; also annotated Fig. 2 above with regard to claim 1); said pad 24 being symmetric about a longitudinal center line  (line II-II shown in Fig. 1) and comprising a first lobed portion on one side of said longitudinal center line and a second lobed portion on the other side of said longitudinal center line (as shown in annotated Fig. 14 above). 
However, Sigurjonsson fails to disclose that the central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, such that the dressing is more stretchable in the lateral (x) direction.
Menday teaches an analogous pad 10 (unitary structure10 of laminated layers including  topsheet layer 12, absorbent layer 14, fabric layer16, backsheet layer 18, [0046]; pads suitable for medical usage, [0002]; absorbent sleeve for leg for surgery, [0045]; incontinence pads, [0048], incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (fabric layer 16 which forms part of the multi-layered pad 10 that defines the central portion, is formed of two fabric layers 20 and 24 that each has a tensile strength higher along one longitudinal axis than the other, Menday [0069]; thus the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of  the medical dressing of Sigurjonsson has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction, as taught by Menday, in order to provide an improved medical dressing that does not tear easily when used (Menday, [0011]). 
Sigurjonsson in view of Menday discloses the invention as described above.  
Sigurjonsson in view of Menday does not disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Love teaches an analogous multi-layered pad (Fig. 1, col. 4, line 66 – col. 5, line 2) comprising at least a first layer that has a higher affinity for liquid than a second layer (col. 2, lines 7-17) that has a tensile strength in the longitudinal (y) direction that is at least 4 times higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (a tensile strength of the absorbent pad in the machine [longitudinal (y)] direction at 25% elongation is  in a range of about 35N/25mm to about 55N/25 mm, [0057]; about 55N can be considered to be 60N; a tensile strength of the absorbent pad in the cross [lateral (x)] direction at 25% elongation is in a range of about 20N/25 mm to about 40N/25 mm;, [0058]; about 20N/25 mm can be considered to be 15N/25 mm; as about 55N/25 mm in the machine [longitudinal (y)] direction can be considered to be about 60N/25 mm and as about 20N/55mm in the cross [lateral (x)] direction can be considered to be about 15N/25 mm, it follows that the tensile strength in the longitudinal (y) direction is at least 4 times higher than the tensile strength in the lateral (x) direction at 25% elongation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the central portion of the medical dressing of Sigurjonsson in view of Menday that has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as taught by Love, in order to provide an improved dressing that maintains skin dryness while preventing leakage allowing air circulation at the surface of the patient’s skin (Love, [0006]).
Sigurjonsson in view of Menday and in further view of Love disclose the invention as described above.
Sigurjonsson in view of Menday and in further view of Love do not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Although Sigurjonsson in view of Menday and in further view of Love do not expressly disclose wherein said central portion of the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction,
 as applicant appears to have placed no criticality on the claimed range (see Applicant’s specification which provides the claimed range as an example and also provides in another example that the tensile strength in the longitudinal (y) direction may be at least 2.5 times higher than the tensile strength in the lateral (x) direction, Applicant’s specification, page 11, third and fourth paragraphs) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Claim 22 is are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) ) in view of Jensen et al.  (US Patent 5,704,905) in view of Menday (US 2003/0082966) and in further view of Love (US 9791321).
Regarding claim 22, Sigurjonsson discloses a medical dressing (20) (Figs. 1-4, col. 4 lines 36-49) for application to a contoured surface of a human body (col. 4, lines 27-30), said dressing having a central portion (32) and a surrounding border portion (34) and a lateral (x) and a longitudinal (y) extension (as shown in the annotated Fig. 1 above with regard to claim 1) wherein said dressing comprises: - a backing layer (22) (Col. 4, lines 36-38)  - an adhesive body contact layer (28, 36) (Col. 4, lines 54-57) , and - a pad (24) (col. 4, lines 52-54) arranged between said backing layer and said body contact layer; wherein said backing layer 22 and said body contact layer 28,36 extend beyond the periphery of said pad 24 to define said border portion 34 along the contour of said pad (Figs. 1 & 2; see annotated Fig. 2 above with regard to claim 1); said pad 24 being symmetric about a longitudinal center line  (line II-II shown in Fig. 1) and comprising a first lobed portion on one side of said longitudinal center line and a second lobed portion on the other side of said longitudinal center line, as shown in annotated Fig. 14 above with regard to claim 1).
 However, Sigurjonsson fails to disclose wherein said border portion is substantially heart shaped such that said first and second lobed portions form a shape of upper sides of a heart shape, wherein said first and second lobed portions are separated by a forked portion which replaces the pointed lower part of a heart shape.
Jensen teaches an analogous medical dressing (10) for application to a contoured surface of the human body (col. 3, lines 44-61), having an analogous border portion (annotated Fig. 1 below)  

    PNG
    media_image4.png
    388
    388
    media_image4.png
    Greyscale

that is substantially heart shaped (Fig. 1) such that the first 10a and second 10b lobed portions form a shape of upper sides  a heart shape (annotated Fig. 1), wherein the first 10a and second 10b lobed portions are separated by a forked portion (annotated Fig. 1 above) which replaces the pointed lower part of the heart shape (Jensen, Figs. 1, 2, 2A, 3 &4; col. 3, lines 44-54; 62-66; col. 4, lines 49-52; annotated Fig. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by Sigurjonsson such that the first and second lobed portions form part of the lobed upper sides of a heart shape and are separated by a forked portion which replaces the pointed lower part of a heart shape as taught by Jensen for the purpose of forming a dressing suitable for sacral placement.  (Jensen, col 3, lines 44-61).
Sigurjonsson in view of Jensen discloses the invention as described above.
Sigurjonsson in view of Jensen fails to disclose wherein the central portion has a tensile strength at 25% in the longitudinal (y) direction that is at least four times higher than the tensile strength at 25% in the lateral (x) direction, such that the dressing is more stretchable in the lateral (x) direction.
Menday teaches an analogous pad 10 (unitary structure10 of laminated layers including  topsheet layer 12, absorbent layer 14, fabric layer16, backsheet layer 18, [0046]; pads suitable for medical usage, [0002]; absorbent sleeve for leg for surgery, [0045]; incontinence pads, [0048], incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (fabric layer 16 which forms part of the multi-layered pad 10 that defines the central portion, is formed of two fabric layers 20 and 24 that each has a tensile strength higher along one longitudinal axis than the other, Menday [0069]; thus the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of  the medical dressing of Sigurjonsson in view of Jemsem has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction, as taught by Menday, in order to provide an improved medical dressing that does not tear easily when used (Menday, [0011]). 
Sigurjonsson in view of Jensen and in further view of Menday discloses the invention as described above.  
Sigurjonsson in view of Jensen and in further view of Menday does not disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Love teaches an analogous multi-layered pad (Fig. 1, col. 4, line 66 – col. 5, line 2) comprising at least a first layer that has a higher affinity for liquid than a second layer (col. 2, lines 7-17) that has a tensile strength in the longitudinal (y) direction that is at least 4 times higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (a tensile strength of the absorbent pad in the machine [longitudinal (y)] direction at 25% elongation is  in a range of about 35N/25mm to about 55N/25 mm, [0057]; about 55N can be considered to be 60N; a tensile strength of the absorbent pad in the cross [lateral (x)] direction at 25% elongation is in a range of about 20N/25 mm to about 40N/25 mm;, [0058]; about 20N/25 mm can be considered to be 15N/25 mm; as about 55N/25 mm in the machine [longitudinal (y)] direction can be considered to be about 60N/25 mm and as about 20N/55mm in the cross [lateral (x)] direction can be considered to be about 15N/25 mm, it follows that the tensile strength in the longitudinal (y) direction is at least 4 times higher than the tensile strength in the lateral (x) direction at 25% elongation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the central portion of the medical dressing of Sigurjonsson in view of Jensen and in further view of Menday that has a tensile strength in the longitudinal (y) direction that is higher than the tensile strength in the lateral (x) direction, has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as taught by Love, in order to provide an improved dressing that maintains skin dryness while preventing leakage allowing air circulation at the surface of the patient’s skin (Love, [0006]).
Sigurjonsson in view of Jensen, in view of Menday and in further view of Love disclose the invention as described above.
Sigurjonsson in view of Jensen, in view of Menday and in further view of Love do not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Although Sigurjonsson in view of Jensen, in view of Menday and in further view of Love do not expressly disclose wherein said central portion of the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification which provides the claimed range as an example and also provides in another example that the tensile strength in the longitudinal (y) direction may be at least 2.5 times higher than the tensile strength in the lateral (x) direction, Applicant’s specification, page 11, third and fourth paragraphs) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786